Citation Nr: 1507713	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for service connected lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2000 to March 2001, December 2003 to March 2005, and November 2007 to November 2008, with service in Iraq.  The Veteran is in receipt of the Combat Action Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

On the Veteran's November 2012 substantive appeal, he requested a Travel Board Hearing in connection with his claim.  In August 2013, the RO notified the Veteran that his Travel Board Hearing was scheduled for November 2013.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, and the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d) (2014).  

A review of the Veteran's Virtual VA claims file reveals records from the Tulsa VA Outpatient Clinic (OPC) for treatment from June 2009 to March 2011.  The RO considered these records in a September 2012 statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional relevant documents.  

The issues of entitlement to service connection for a bilateral foot disorder and increased evaluation for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the claim of entitlement to service connection for plantar fasciitis.  The Veteran did not perfect an appeal of that decision, did not submit new and material evidence within one year, and any newly received service department records were not pertinent to the claim.

2.  Since the March 2009 decision, the Veteran has submitted statements reporting in-service injuries to his feet as an infantryman due to excessive time on his feet and tight fitting combat boots.  

3.  The evidence received subsequent to the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for plantar fasciitis is final.  38 U.S.C.A. §§ 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

2.  The Veteran has submitted new and material evidence, and the claim of entitlement to service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

The RO denied the Veteran's claim of entitlement to service connection for plantar fasciitis in a March 2009 rating decision, acknowledging the diagnosis of plantar fasciitis at a December 2008 VA examination, but citing the lack of documentation of plantar fasciitis in the service treatment records (STRs).  Although the Veteran appealed that decision with an April 2009 notice of disagreement, he did not perfect that appeal following the RO's October 2009 statement of the case, and did not file additional evidence within the one-year appellate period.  In March 2010, the March 2009 rating decision was final.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c). Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, a service personnel record was received after the 2009 rating decision, but it is related to the already service-connected back disorder, and is thus not relevant to the foot disorder claim.  

At the time of the March 2009 rating decision, the evidence included the Veteran's service treatment records, a December 2008 VA examination report, and the Veteran's lay statements.  The December 2008 VA examiner diagnosed plantar fasciitis and hallux valgus deformity with bunions.  The STRs failed to show treatment for or complaint of plantar fasciitis during active service.  In his November 2008 claim, the Veteran reported that his plantar fasciitis had its onset in May 2008 at Camp Bucca while deployed to Iraq.  In his December 2008 VCAA response, the Veteran reported a traumatic injury to his feet due to carrying heavy interceptor body armor gear.  In his April 2009 notice of disagreement, the Veteran asserted that service connection was warranted due to the diagnosis of plantar fasciitis within one month of service discharge, at the December 2008 VA examination, after his November 2008 separation from service.  

Evidence submitted after the March 2009 rating decision includes the Tulsa VA Outpatient Clinic (OPC) treatment records from April 2009 to March 2011, and the Veteran's additional lay statements.  The Tulsa OPC treatment records show an impression of bunions in July 2009, with referral for a right foot X-ray.  The Veteran's July 2011 application to reopen his claim of entitlement to service connection for a bilateral foot disorder cited in-service injuries without a podiatrist on base in Iraq to treat or diagnose these injuries.  However, he also argued that his military occupational specialty as an infantryman required extensive time on his feet wearing tight fitting combat boots.  He repeated these contentions in his August 2012 notice of disagreement.  

Notwithstanding the RO's conclusions in the November 2011 rating decision on appeal, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence of an in-service injury was not present at the time of the March 2009 rating decision.  The Veteran has supplied new evidence as to this missing material element of his claim with the statements in his July 2011 claim and August 2012 notice of disagreement.  The details in these statements regarding the specific nature of his military occupational specialty, requiring extensive time on his feet wearing tight fitting combat boots, are relevant to his in-service injuries.  

These statements corroborate the statements in his November 2008 claim and December 2008 questionnaire.  These statements are consistent with the Veteran's second DD 214, showing the military occupational specialty of an infantryman during this first deployment to Iraq.  The Veteran's third DD 214 further reflects his receipt of the Combat Action Badge.  The lay statements of a combat veteran are particularly probative as to his in-service injuries under 38 U.S.C.A. § 1154(b).  Although the Veteran's earlier lay statements and DD 214s were of record at the time of the March 2009 rating decision, = mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  When viewed in the context of the reasons for the prior denial, the more recent lay statements are relative and probative of the issue at hand.  Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disorder is reopened, to this extent only, the claim is granted.  


REMAND

While the Veteran's claim of entitlement to service connection for a bilateral foot disorder is reopened, the nature and severity of that disorder is still unclear.  The December 2008 VA examiner diagnosed plantar fasciitis and hallux valgus deformity with bunions, but the Tulsa OPC treatment record show an impression of bunions in July 2009 without diagnosis for plantar fasciitis or further treatment.  Additionally, the Veteran's Virtual VA file only includes Tulsa OPC treatment records through March 2011, and the Veteran reported treatment at the Tulsa OPC on his October 2011 VCAA response.  Remand is required for obtaining the outstanding VA treatment records, and affording the Veteran with a VA examination in connection with this claim.  

Similarly, the Veteran reported in his August 2012 notice of disagreement on the issue of entitlement to increased evaluation for his service-connected lumbar strain that he sees a private doctor in McAlester, Oklahoma.  The March 2011 Tulsa OPC treatment records further reference chiropractic treatment.  Remand is required for obtaining these private treatment records.  

Finally, the Veteran indicated in his August 2012 notice of disagreement that his service-connected lumbar strain causes severe pain, burning sensation, tightness, and pinched nerves.  However, the September 2011 VA examiner found no sensory deficit.  Therefore, remand is also required for a more current VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from a chiropractor or a private doctor in McAlester, Oklahoma.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2. Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Tulsa OPC for treatment since March 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder.  The paper and electronic claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must provide a diagnosis for each current foot disorder.  If plantar fasciitis, hallux valgus, or bunions are not diagnosed, the prior diagnoses of record must be addressed.  Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or higher probability) that each currently diagnosed foot disorder had its onset during service or is otherwise related to his service.  Third, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed foot disorder is caused or aggravated by his service-connected lumbar strain.  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  Specifically, the examiner must address the following:  1) the Veteran's lay statements of in-service onset of foot problems while deployed to Iraq due to extensive time on his feet, carrying heavy body armor, and wearing tight fitting combat boots; 2) the December 2008 VA examination diagnosing plantar fasciitis and hallux valgus deformity with bunions; 3) the July 2009 Tulsa OPC treatment records showing in impression of right foot bunion; and 4) the lay statements by B.D. regarding his observations of the Veteran's problems with his feet while deployed to Iraq in 2008.

It should be noted that laypersons such as the Veteran and B.D. are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his lower back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's lower back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner must identify any incapacitating episodes requiring bed rest prescribed by a physician.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms, such as radiating pain, to include any relevant testing.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


